DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 15 is objected to because of the following informalities:  Applicant wrote “than an inductance the receiver” when it would appear as though the Applicant may have meant to write -- than an inductance of the receiver--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/409,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims differ only with claims of copending Application No. 17/234,016 not being directed toward a controller.  Although claims 1-20 of Application 17/234,016 do not lay claim to the controller one of ordinary skill in the art at the time of filing of the Application would understand that the configuring of said switches of Application 17/234,016 between a full and half bridge rectification circuit would be done through the use of a controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, & 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucher et al. (US 2016/0176300).

In regard to claim 1:
An apparatus comprising (Figs. 6-12): a controller (Figs. 6-12 Item 1042) configured to control switches of a rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]), wherein the rectifier circuit is coupled to two terminals of a receiver coil (Figs. 6-12 Item 618) configured to be magnetically coupled to a transmitter coil  (Figs. 6-12 Item 614) of a wireless power transfer system  (Figs. 6-12), and wherein: in response to a high system gain of the wireless power transfer system (Figs. 6-12 Item 616 & Par. [0069] i.e. when battery voltage gained is high), the controller (Figs. 6-12 Item 1042) configures the rectifier circuit as a half-bridge rectifier (Fig. 8 Item 616 & Par. [0069] i.e. half-bridge configuration); and in response to a low system gain of the wireless power transfer system (Figs. 6-12 Item 616 & Par. [0070] i.e. when battery voltage gained is low), the controller configures the rectifier circuit as a full-bridge rectifier (Fig. 9 Item 616 & Par. [0070] i.e. full-bridge configuration).

In regard to claim 2:
The apparatus of claim 1, wherein: the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) comprises a first switch and a second switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and a third switch and a fourth switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and wherein: a common node of the first switch and the second switch is connected to a first terminal of the receiver coil (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’ 618 i.e. nodes and configuration shown); and a common node of the third switch and the fourth switch is connected to a second terminal of the receiver coil (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’ 618 i.e. nodes and configuration shown) through a receiver capacitor (Figs. 6-12 Item 606).  

In regard to claim 3:
The apparatus of claim 2, wherein: in response to the high system gain of the wireless power transfer system, the controller (Figs. 6-12 Item 1042) configures the second switch as an always-on switch (Fig. 8 Item S21’ & Par. [0069] i.e. labeling this switch as the second switch), and wherein a sum of a voltage across the receiver coil (Figs. 6-12 Item 618) and a voltage across the receiver capacitor  (Figs. 6-12 Item 606) is applied to a load (Figs. 6-12 Item 622) coupled to the wireless power transfer system through the second switch  (Fig. 8 Item S21’ & Par. [0069] )  and the third switch (Fig. 8 Items one of   S22 or S22’ & Par. [0069]).

In regard to claim 4:
The apparatus of claim 2, wherein: in response to the high system gain of the wireless power transfer system, the controller (Figs. 6-12 Item 1042) configures the fourth switch as an always-on switch (Fig. 8 Item S21’ & Par. [0069] i.e. labeling this switch as the fourth switch), and wherein a sum of a voltage across the receiver coil (Figs. 6-12 Item 618) and a voltage across the receiver capacitor (Figs. 6-12 Item 606) is applied to a load (Figs. 6-12 Item 622) coupled to the wireless power transfer system through the first switch (Fig. 8 Item either S22 or S22’ & Par. [0069]) and the fourth switch (Fig. 8 Item S21’ & Par. [0069]).

In regard to claim 5:
The apparatus of claim 2, wherein: in response to the low system gain of the wireless power transfer system, the controller (Figs. 6-12 Item 1042) configures the rectifier circuit  (Fig. 9 Item 616) to operate in two different phases (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’ & Par. [0070]).

In regard to claim 6:
The apparatus of claim 5, wherein: in a first phase of the two different phases, the controller (Figs. 6-12 Item 1042) is configured to turn off the first switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off) and the fourth switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off), and turn on the second switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off)  and the third switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off); and in a second phase of the two different phases, the controller is configured to turn on the first switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off)  and the fourth switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off), and turn off the second switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off) and the third switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off).

In regard to claim 7:
The apparatus of claim 1, wherein: the receiver coil (Figs. 6-12 Item 618) is magnetically coupled to the transmitter coil (Figs. 6-12 Item 614) for transferring energy in a wireless power transfer system (Figs. 6-12 Item 700 i.e. WPT system).  

In regard to claim 8:
The apparatus of claim 1, wherein: the rectifier circuit (Figs. 6-12 Item 616)  has outputs coupled to a load (Figs. 6-12 Item 622), and wherein the controller (Figs. 6-12 Item 1042) configures the rectifier circuit (Figs. 6-12 Item 616) to convert an alternating polarity waveform (Figs. 6-12 Item V2 & Par. [0052] i.e. AC) into a single polarity waveform  (Figs. 6-12 Item VBat & Par. [0052] i.e. DC) applied to the load (Figs. 6-12 Item 622).

In regard to claim 9:
A method comprising: determining, by a controller (Figs. 6-12 Item 1042), a system gain of a wireless power transfer system comprising a transmitter coil (Figs. 6-12 Item 614), a receiver coil (Figs. 6-12 Item 618) and a rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) coupled to the receiver coil (Figs. 6-12 Item 618); in response to a high system gain application of the wireless power transfer system (Figs. 6-12 Item 616 & Par. [0069] i.e. when battery voltage gained is high), controlling switches of the rectifier circuit to configure the rectifier circuit as a half-bridge rectifier (Fig. 8 Item 616 & Par. [0069] i.e. half-bridge configuration); and in response to a low system gain application of the wireless power transfer system (Figs. 6-12 Item 616 & Par. [0070] i.e. when battery voltage gained is low), controlling the switches of the rectifier circuit to configure the rectifier circuit as a full-bridge rectifier (Fig. 9 Item 616 & Par. [0070] i.e. full-bridge configuration).

In regard to claim 10:
The method of claim 9, wherein the wireless power transfer system further comprises a receiver capacitor (Figs. 6-12 Item 606), and wherein: the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) comprises a first switch and a second switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and a third switch and a fourth switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and wherein: a common node of the first switch and the second switch is connected to a first terminal of the receiver coil (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’ 618 i.e. nodes and configuration shown); and a common node of the third switch and the fourth switch is connected to a second terminal of the receiver coil (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’ 618 i.e. nodes and configuration shown) through the receiver capacitor (Figs. 6-12 Item 606).

In regard to claim 11:
The method of claim 10, further comprising: in a first phase of the high system gain application, controlling the switches of the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) such that a current flows through the second switch (Fig. 8 Item S21’ & Par. [0069] .e. labeling this switch as the second switch), the receiver coil (Figs. 6-12 Item 618), the receiver capacitor (Figs. 6-12 Item 606) and the fourth switch (Fig. 8 Item S22 & Par. [0069] i.e. labeling this switch as the fourth switch); and in a second phase of the high system gain application, controlling the switches of the rectifier circuit such that the current flows through the second switch (Fig. 8 Item S21’ & Par. [0069] .e. labeling this switch as the second switch), the receiver coil (Figs. 6-12 Item 618), the receiver capacitor (Figs. 6-12 Item 606) and the third switch (Fig. 8 Item S22’ & Par. [0069] i.e. labeling this switch as the third switch inversely alternating with the fourth switch creating both phases).  

In regard to claim 12:
The method of claim 10, further comprising: in a first phase of the high system gain application, controlling the switches of the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) such that a current flows through the second switch (Fig. 8 Item S22’ & Par. [0069] .e. labeling this switch as the second switch), the receiver coil (Figs. 6-12 Item 618), the receiver capacitor (Figs. 6-12 Item 606) and the fourth switch (Fig. 8 Item S21’ & Par. [0069] i.e. labeling this switch as the fourth switch); and in a second phase of the high system gain application, controlling the switches of the rectifier circuit such that the current flows through the fourth switch (Fig. 8 Item S21’ & Par. [0069] i.e. labeling this switch as the fourth switch), the receiver capacitor (Figs. 6-12 Item 606), the receiver coil (Figs. 6-12 Item 618) and the first switch (Fig. 8 Item S22 & Par. [0069] .e. labeling this switch as the First switch inversely alternating with the second switch creating both phases).  

In regard to claim 13:
 The method of claim 10, further comprising: in a first phase of the low system gain application, controlling the switches of the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0070]) such that a current flows through the second switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off), the receiver coil (Figs. 6-12 Item 618), the receiver capacitor (Figs. 6-12 Item 606) and the third switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off); and in a second phase of the low system gain application, controlling the switches of the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0070]) such that the current flows through the fourth switch (Figs. 6-12 Item 616, either S21, or S21’ & Par. [0070] i.e. when one is on the other is off), the receiver capacitor (Figs. 6-12 Item 606), the receiver coil (Figs. 6-12 Item 618) and the first switch (Figs. 6-12 Item 616, either S22, or S22’ & Par. [0070] i.e. when one is on the other is off).  

In regard to claim 15:
The method of claim 9, wherein: an inductance of the transmitter coil (Figs. 6-12 Item 614) is greater than an inductance the receiver coil (Figs. 6-12 Item 618 i.e. WPT system requires this limitation).  

In regard to claim 16:
The method of claim 9, wherein: after the rectifier circuit has been configured as the half-bridge rectifier (Figs. 6-12 Item 616) by the controller (Figs. 6-12 Item 1042), the rectifier circuit functions as a voltage booster (Figs. 6-12 Items 616, 1016, 1106 and Par. [0094] i.e. in half bridge mode the system ramps up current and thereby voltage as well).

In regard to claim 17:
A controller (Figs. 6-12 Item 1042) comprising: a circuit configured to detect a system gain of a wireless power transfer system (Figs. 6-12) and control switches of a rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) coupled to a receiver coil (Figs. 6-12 Item 618) configured to be magnetically coupled to a transmitter coil (Figs. 6-12 Item 614) of the wireless power transfer system (Figs. 6-12), wherein: in response to a low input voltage of the wireless power transfer system (Figs. 6-12 Item 616 & Par. [0070] i.e. when battery voltage gained is low), the controller configures the rectifier circuit as a half-bridge rectifier to boost an output voltage of the wireless power transfer system (Fig. 8 Items 616, 1016, 1106 and Par. [0094] & Par. [0069] i.e. half-bridge configuration).

In regard to claim 18:
The controller of claim 17, wherein: the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) comprises a first switch and a second switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and a third switch and a fourth switch connected in series (Figs. 6-12 Item 616, either S22, and S22’,  or S21, and S21’), and wherein the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) is coupled to the receiver coil (Figs. 6-12 Item 618) through a capacitor (Figs. 6-12 Item 606).  

In regard to claim 19:
The controller of claim 17, wherein: in response to a high input voltage of the wireless power transfer system (Fig. 9 Item 900 620), the controller configures the rectifier circuit is configured as a full-bridge rectifier (Fig. 9 Item 616 & Par. [0070-0071] i.e. full-bridge configuration when tightly coupled).  

In regard to claim 20:
The controller of claim 19, wherein: in response to the high input voltage of the wireless power transfer system (Fig. 9 Item 900 620), the transmitter coil (Figs. 6-12 Item 614), the receiver coil (Figs. 6-12 Item 618) and the rectifier circuit (Figs. 6-12 Item 616, S22, S22’, S21, and S21’ & Par. [0069]) form a low gain wireless power transfer system (Figs. 6-12 Item 700).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. (US 2016/0176300).

In regard to claim 14:
Bucher discloses the method of claim 9, including the low system gain application (Figs. 6-12 Item 616 & Par. [0070] i.e. when battery voltage gained is low).  
However, Bucher is vague in its disclosure of the system gain of the wireless power transfer system being less than 0.8.  
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have set the system gain of the wireless power transfer system being less than 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
10/14/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836